Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs et al. (US20050034966).
Regarding claim 1, Krebs teaches a stepped stroke button comprising: a transmission unit 7 having a first end (top end) and a second end (bottom end) opposite the first end; an operating unit 11 arranged at the first end; and a contact unit 9 arranged at the second end  and axially guided in a first guide (opening formed on the transmission unit 7), at least one of the operating unit and the contact unit being configured to be axially movable with respect to the transmission unit (the contact unit 9 is axially movable with respect to the transmission unit), wherein, during operation of the stepped stroke button, an operating stroke occurring relative to the first guide  is configured differently from a mediated contact stroke occurring relative to the first guide, the ratio of the operating stroke to the contact stroke being greater than 1:1 (annotated figure below).  
Regarding claim 3, Krebs teaches the stepped stroke button wherein an axial force (F) exerted on the operating unit 11 acts at least partially through the transmission unit 7 on the contact unit 9 (Figs. 1-3).  
Regarding claim 4, Krebs teaches the stepped stroke button wherein a first restoring unit 3 acts at least indirectly on the contact unit 7 and the operating unit 11 (Figs. 1-3).  
Regarding claim 5, Krebs teaches the stepped stroke button wherein a second restoring unit 8 acts at least indirectly on the operating unit 11 (Figs. 1-3).  


    PNG
    media_image1.png
    506
    728
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs.
Regarding claim 2, Krebs teaches the button wherein the ratio of the operating stroke to the contact stroke is approximately between 2:1 and wherein the operating stroke is greater than or equal to 1.5 mm (annotated figure above). Krebs does not teach the exact claimed ratio. However, the differences in the claimed ratio will not support the patentability unless there is evidence indicating such range is critical. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955)., MPEP 2144.05. This case law can be used for thickness as well.
Allowable Subject Matter
Claims 6-12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to teach or show, alone or in combination, the claimed button further comprising a housing having a first and a second housing part  wherein the first guide, the contact unit, the first restoring unit, the transmission unit, and the operating unit are accommodated in the first housing part and the second restoring unit is accommodated in the second housing part.  
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed button further comprising a display unit, wherein at least one of the operating unit and the transmission unit is configured as a light guide unit, wherein a maximum distance between the light guide unit to a light source is at most 10% greater than the contact stroke.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wild, Beresford and Yokobori each teaches a similar button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833